Case 19-22715-CMB         Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16             Desc Main
                                    Document     Page 1 of 14


                        UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                        :      Case No. 19-22715-CMB
                                               :
 5171 Campbells Land Co., Inc.                 :      Chapter 11
                                               :
                 Debtor                        :      Document No.
                                               :
 5171 Campbells Land Co., Inc.,                :      Related to Document No. 491
                                               :
                 Movant                        :
          v.                                   :
                                               :
 L-Four, L.P.,                                 :
                                               :
                 Respondent.                   :

  OBJECTION TO THE APPLICATION OF ROBERT O LAMPL LAW OFFICE FOR
  FINAL COMPENSATION AND REIMBURSEMENT OF EXPENSES AS COUNSEL
 FOR THE DEBTOR FOR THE PERIOD OF JULY 2, 2019 THROUGH MARCH 17, 2020

          AND NOW comes the Respondent, L-Four, L.P. (“L-Four”), by and through its counsel

 the Lynch Law Group, LLC, objects to the Application of Robert O Lampl Law Office for Final

 Compensation and Reimbursement of Expenses as Counsel for the Debtor for the Period of July

 2, 2019 through March 17, 2020 (“Application”).

                                     PRELIMINARY STATEMENT

          As this Court is aware, the bankruptcy of 5171 Campbells Land Co. has produced a great

 deal of litigation, very few assets, and little or no recovery for creditors. At the outside of this

 bankruptcy case, the office of the U.S. Trustee moved this Court to appoint an independent trustee

 to oversee the bankruptcy, and also objected to the initial petition on behalf of Debtor to employ

 the Robert O’ Lampl Law Office (the “Lampl Firm” or “Counsel for Debtor”) due to apparent

 conflicts of interest. At that time, counsel for L-Four expressed our own concerns regarding

 whether Debtor should be allowed to remain in possession and whether the Lampl Firm could
Case 19-22715-CMB           Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16             Desc Main
                                      Document     Page 2 of 14


 adequately serve as Counsel for Debtor due to its pre-existing representation of Billy Kane and

 other purported owners of Debtor. Nevertheless, in order to proceed with the sale of Debtor’s

 assets as quickly as possible and thus save numerous jobs, L-Four did not raise formal objection

 at that time. Over a year later, the worst fears of creditors and the U.S. Trustee’s office have been

 realized. In hindsight, it is now obvious that the Lampl Firm’s conflicting obligations to Billy

 Kane materially impeded and delayed the bankruptcy process. As a result, the only progress in

 over a year has been the fire sale of Debtor’s assets and the appointment of a plan administrator

 who must investigate the affairs of the Debtor both pre and post-bankruptcy from scratch, with

 insiders of Debtor and allies of Billy Kane blocking that process at every turn.

           Based on long-established precedent, there is only one recourse left to creditors. The

 Lampl Firm must be held responsible for its conflict of interest, and the Application for fees must

 be denied.

                                               BACKGROUND

           1.     On July 10, 2019, the Debtor filed the Application to Employ Robert O Lampl Law

 Office as Counsel for the Debtor. 1

           2.     On July 29, 2019 the U.S. Trustee filed an Objection to the approval to the Debtor’s

 Application for Approval of Attorneys because of a preferential payment from the debtor and

 “other potential conflicts of interest may arise from proposed counsel’s representation of insiders

 of the Debtor.” ECF No. 99.




 1
     In making its findings, the Court does not need an evidentiary hearing on these matters as all

 averments of facts can be found in documents previously filed with this Court or through the

 dockets of its sister courts.


                                                    2
Case 19-22715-CMB         Doc 499     Filed 08/31/20 Entered 08/31/20 17:49:16           Desc Main
                                     Document     Page 3 of 14


        3.       At the subsequent hearing on the U.S. Trustee’s Objection, counsel for L-Four

 confirmed on the record that L-Four shared the Trustee’s concerns, but had elected not to file its

 own objection to the Lampl Firm being retained as counsel for the Debtor due to the emergency

 need to sell the assets. At that time, moreover, the Lampl Firm made representations to the Court

 and to counsel for multiple creditors that the Lampl Firm would not be representing Billy Kane on

 an individual basis moving forward.

        4.       For a time, it appeared that the Lampl Firm did intend to cease its simultaneous

 representation of Billy Kane and cure the conflict of interest. Attorney Dennis Blackwell entered

 his appearance at Mr. Kane’s deposition in this bankruptcy action and represented that he was Mr.

 Kane’s individual counsel, while the Lampl Firm was acting as counsel for the Debtor.

        5.       However, the Lampl Firm did not take sufficient steps to cure any conflict inherent

 in their representation of Billy Kane, and instead resumed representing Mr. Kane in his individual

 capacity while still acting as Counsel for Debtor.

        6.       The Lampl Firm filed the instant Chapter 11 application on July 8, 2019. This

 Honorable Court appointed Lampl Firm as Debtor’s counsel on October 4, 2019. ECF No. 290.

        7.       On August 13, 2020, Lampl Firm filed an Application for Final Compensation for

 his attorney’s fees. ECF No. 491.

                                               ARGUMENT

        8.       This Honorable Court should deny the firm’s Application because it has violated

 its fiduciary duties to the Debtor. The court may award a professional reasonable compensation

 and reimbursement for “actual, necessary services” provided to the debtor. 11 U.S.C. §

 330(a)(1)(A).




                                                  3
Case 19-22715-CMB          Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16              Desc Main
                                     Document     Page 4 of 14


         9.       In determining the value of services, 11 U.S.C. § 330(a)(3) provides six factors for

 the court to consider including “whether services were necessary to the administration of, or

 beneficial toward the completion of the case.” Id.; see also In re Grasso, 586 B.R. 110, 143, citing

 In re Jade Mgmt. Servs., 386 Fed. Appx. 145 (3rd. Cir. 2010).

         10.      Further, the burden is on the attorney application to demonstrate necessity for

 payment. In re Grasso, 586 B.R 142 (Bankr. W.D. Pa. 2018) citing Woods v. City Nat. Bank &

 Trust Co. of Chicago, 312 U.S. 262, 268 (1941).

         11.      In instances such as this present matter, a bankruptcy court may deny — and even

 disgorge — a debtor’s attorney of compensation if the attorney has or fails to maintain

 disinterestedness in the proceedings due to conflicting interests, and shall not compensate the

 attorney if his services are unnecessary duplication of services or if the services were not

 reasonably likely to benefit the debtor’s estate. 11 U.S.C. § 328 and 11 U.S.C. § 330(a)(4).

         12.      The Lampl Firm’s conduct would fall under both categories. The Lampl Firm

 failed to maintain disinterestedness in the proceedings through conflicts of interest, and the

 services of the Lampl Firm as Counsel for Debtor materially impeded the administration of this

 bankruptcy case due to their failure to advance claims by the Debtor’s estate due to the conflict of

 interest.

               The Existence of a Conflict of Interest Requires Denial of Attorneys’ Fees

         13.      As this Court is well aware, in order to act as counsel for the Debtor, the proposed

 firm must be disinterested. Federal statute prohibits counsel for the Debtor from representing

 interests adverse to the debtor’s estate. 11 U.S.C. § 327(a).




                                                   4
Case 19-22715-CMB          Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16                 Desc Main
                                     Document     Page 5 of 14


         14.     An adverse interest is defined as “any economic interest that would tend to lessen

 the value of the bankruptcy estate or that would create either an actual or potential dispute.” In re

 N. John Cunzolo Assocs., 423 B.R. 735, 737 (Bankr. W.D. Pa. 2010) (internal quotations omitted)

         15.     The Lampl Firm is well aware of the prohibition on conflicts of interest. In re N.

 John Cunzolo Assocs., supra, is a case from this court in which the Lampl Firm was disqualified

 from representation of a debtor due to the conflict inherent in their representation of debtor’s

 principal.

         16.     Additionally, 11 U.S.C. § 327 requires that a disinterested person be one that “does

 not have an interest materially adverse to the interest of the estate or of any class of creditors.’” Id.

 This disinterestedness is imputed to an attorney if they represent disinterested individuals. Because

 of these concerns, dual representation of a closely held corporation and a principal is disfavored.

 Id.; ICM Notes, Ltd. V. Andrews & Kurth, L.L.P., 278 B.R. 117 (S. D. Tex. 2002).

         17.     Furthermore, these fundamental ethical obligations are mirrored in the

 Pennsylvania Rules of Professional Conduct Rules 1.6 and 1.7.

         18.     At all material times, Billy Kane was, and remains, the controlling principal of the

 Debtor, which is a closely held corporation. This situation automatically disfavored because of the

 heightened concerns that a conflict will arise. In re N. John Cunzolo Assocs., 423 B.R. at 737.

         19.     At the commencement of this immediate matter, the Lampl Firm had two pre-

 existing conflicts of interest. First, Lampl Firm represented Mr. Kane and the Debtor in several

 other litigation matters. Upon commencing this bankruptcy matter, the Lampl Firm did not end

 its representation of Mr. Kane in his other pending cases in both state and federal courts. Second,

 in anticipation of this matter, the Lampl Firm received a preference payment for its representation

 of the Debtor and Mr. Kane. ECF. No. 276.



                                                    5
Case 19-22715-CMB         Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16              Desc Main
                                    Document     Page 6 of 14


        20.     The Lampl Firm attempted to remedy one portion of the by returning a portion of

 its preference payment to the Debtor’s estate. See Id.

        21.     Unfortunately, the Lampl Firm did not cure the rest of the pre-existing conflict. At

 the time of the filing of the Chapter 11 application, the Lampl Firm represented Billy Kane in his

 individual capacity in the following six civil actions:

                     i. a pending breach of employment and equity contract action in the Court of

 Common Pleas of Allegheny County, Pennsylvania captioned Steven Maglin v. 5171 Campbells

 Land Co., LLC, William T. Kane, Tyler Mann, Krissy Kochis and Ronald G. Linaburg and

 docketed at No. GD 18-4336 (representing William Kane, Tyler Mann and Krissy Kochis);

                    ii. three pending confession of judgment actions in the Court of Common

 Pleas of Allegheny County, Pennsylvania, all three of which are captioned L-Four, L.P. Successor

 in Interest to 5171 CRR Associates, LLC v. 5171 Campbells Land Co., Inc., William T. Kane and

 Simon Cote and docketed at GD 19-2820, GD 19-2821 and GD 19-2822 (representing both the

 Debtor and William Kane); and

                   iii. a pending mandamus action for access to corporate books and records 5171

 Campbells, one of the several purposes of which is to resolve the dispute regarding ownership and

 control of the Company, in the Court of Common Pleas of Allegheny County, Pennsylvania, which

 is captioned L-Four, L.P., and Ronald G. Linaburg, D.M.D. v. 5171 Campbells Land Co., Inc.;

 5171 Campbells Land Co., LLC; William T. Kane, and Robert E. Dauer, Jr. and docketed at GD

 19-2405 (representing Debtor, Kane, and Rob Dauer);

                   iv. a pending federal action in this district instituted by Store Capital and which




                                                   6
Case 19-22715-CMB        Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16            Desc Main
                                   Document     Page 7 of 14


 is captioned Store Capital Acquisitions, LLC and Store Master Funding XIII, LLC v. 5171

 Campbells Land Co., Inc., William Kane, Frank Kane and Ron Linaburg and docketed at 2:19-cv-

 685-WSS (representing the Debtor, William Kane and Frank Kane);

                  v.    a civil action captioned Marc Group LLC v. William T. Kane, et al., in the

 Court of Common Pleas of Allegheny County, Pennsylvania, docketed at GD-19-002487

 (representing Debtor and William Kane); and

                 vi.    a civil action captioned Peter D. Kaplan, M.D., v. 5171 Campbells Land

 Company, LLC and William T. Kane, pending in the Court of Common Pleas of Allegheny

 County, Pennsylvania, docketed at GD-18-006986 (representing Debtor and William Kane).

        22.     Based upon the dockets of the foregoing civil actions, the Lampl Firm has not

 withdrawn from representation of Billy Kane in any of the foregoing matters, nor has Billy Kane

 secured co-counsel to represent him in his individual capacity in these cases.

        23.     The Lampl Firm’s own application for approval of fees confirms that in July 2019,

 shortly after the filing of the Chapter 11 application, they were aware that they could no longer

 represent Billy Kane on an individual basis due to the conflict of interest. See ECF No. 491, pg.

 18 (time diaries discuss “someone needs to represent Bill individually”).

        24.     While Attorney Dennis Blackwell undertook representation of Billy Kane for

 purposes of Kane’s deposition early in this bankruptcy case, the Lampl Firm has not only continued

 to represent Billy Kane, it has expanded that representation.

        25.     On August 8, 2019, US Foods, Inc., filed suit in the U.S. District Court for the

 Western District of Pennsylvania against Billy Kane and Dr. Ronald Linaburg, D.M.D., at docket

 No. 2:19-cv-946-JFC.




                                                  7
Case 19-22715-CMB          Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16                  Desc Main
                                     Document     Page 8 of 14


           26.   On November 1, 2019 (less than one month after their approval as Counsel for

 Debtor by this Court), the Lampl Firm entered their appearance on behalf of Billy Kane in the U.S.

 Foods action.

           27.   Furthermore, as of December 24, 2019, the Lampl Firm has appeared on behalf of

 Frank Kane, brother to Billy Kane and another insider of the Debtor, in the civil action brought by

 Store Capital Acquisitions, LLC, supra, as well as on behalf of Billy Kane.

           28.   In their capacity as counsel for Billy Kane, Frank Kane, and other insiders of the

 Company, the Lampl Firm have now taken positions in litigation which are directly at odds with

 their representations to this Court in the instant bankruptcy.

           29.   As this Court is well aware, throughout the pendency of this bankruptcy, the Lampl

 Firm, acting as Counsel for the Debtor, has represented that Billy Kane is the sole officer and

 director of 5171 Campbells Land Company, Inc., and that he has authority to make all decisions

 for the company including the filing of the bankruptcy application and the sale of the Debtor’s

 assets.

           30.   Nevertheless, in the U.S. Foods civil action, the Lampl Firm, on behalf of Billy

 Kane, has plead (as part of its Answer, Affirmative Defenses, and Crossclaim) that Dr. Ronald

 Linaburg was the sole individual with responsibility and control over Debtor.

           31.   It is precisely this type of contradictory pleading that the strict rule against conflicts

 of interest is designed to prevent. The Lampl Firm cannot be allowed to claim that Billy Kane is

 in sole control of Debtor when it suits Billy Kane’s purposes in this Court, and then be permitted

 to claim that Billy Kane has no responsibility for Debtor in other courtrooms, when it suits Billy

 Kane’s purposes.




                                                     8
Case 19-22715-CMB              Doc 499    Filed 08/31/20 Entered 08/31/20 17:49:16           Desc Main
                                         Document     Page 9 of 14


         32.     This Honorable Court can – and should – deny the Lampl Firm’s Application for

 attorney’s fees on the mere existence of a conflict of interest. Gray v. English, 30F.3d 1319, 1324

 (10th Cir. 1994) (“the court should lean strongly toward denial of fees… This approach is most in

 keeping with common law fiduciary principles and best serves the deterrence purpose of the

 rule.”). Courts are strict to prohibit the award of fees to an attorney with even the slightest hint of

 a conflict of interest because it calls into question the reasonableness of attorney’s fees and the

 value of representation to the estate. See In re Wild Horse Enterprise, Inc., 136 B.R. 830, 843-844

 (Bankr. C.D. Cal. 1991).

         33.     While denial of the fee application and disgorgement of fees may appear to be an

 extreme sanction, it is in keeping with the general rule that an attorney is not permitted to profit

 off a conflict of interest.

         34.     In choosing not to cure itself of conflicts of interests, and in choosing to undertake

 new attorney-client relationships following their appointment as Counsel for the Debtor when

 those relationships posed a conflict of interest, the Lampl Firm has brought this objection upon

 themselves.

                          The Lampl Firm’s Conflict Materially Impeded this Matter

         35.     The firm’s conflicts have materially impeded this bankruptcy by failing to

 investigate and by failing to maximize value for the Debtor and creditors.

         36.     The Court must consider whether an attorney must demonstrate that their services

 aided in the bankruptcy proceedings before awarding attorney’s fees. In re Jade Mgmt. Servs., 386

 Fed. Appx. 145 (3rd. Cir. 2010).




                                                    9
Case 19-22715-CMB           Doc 499 Filed 08/31/20 Entered 08/31/20 17:49:16                Desc Main
                                   Document    Page 10 of 14


           37.     “Professionals who violate their fundamental obligations to the estate in their

 charge do not provide ‘valuable services’ to those same estates’ and are thus not entitled to

 services.” Hansen, Jones & Leta, P.C. v. Segal, 220 B.R. 434 449 (C. D. Utah 1998).

           38.    The Lampl Firm violated two of its fundamental obligations in this matter by failing

 to investigate claims on behalf of the Debtor against insiders, such as Billy Kane.

           39.     “A debtor’s attorney is not hired merely to file documents with this Court.” In re

 Grasso, 586 B.R. at 146. It is incumbent that the debtor’s attorney must conduct a reasonable

 investigation into the debtor’s assets independent of the client’s representation of the situation.

           40.    Between the filing of this matter in July 2019 and this Honorable Court’s Order

 Confirming Debtor’s Chapter 11 Plan of Liquidation dated March 18, 2020, the Lampl Firm has

 acted as a mere conduit for filing documents and has relied entirely upon Compass Advisory

 Partners, LLC to sell the Debtor’s assets. ECF Nos. 1 and 435. 2

           41.    The Lampl Firm has not shown any effort to investigate whether there were any

 claims against insiders or third parties either before or after Compass Advisory Partners, LLC sold

 the assets.




 2
     Additionally, there are several inconsistencies with formatting and errors in the Application. For

 example, on the Summary Cover Sheet, the firm states that it has not received any previous

 compensation for its services. As this Court is aware, the Lampl Firm previously received both a

 retainer payment and payment pursuant to the sale of Debtor’s assets. And, on pages 7 and 9, the

 Lampl Firm’s application has four duplicated time and billing entries.


                                                    10
Case 19-22715-CMB          Doc 499 Filed 08/31/20 Entered 08/31/20 17:49:16                    Desc Main
                                  Document    Page 11 of 14


         42.     The Lampl Firm’s representation prevents the investigation of claims against

 insiders or third parties because it represents Mr. Kane, an insider who will likely face claims for

 his poor administration of the Debtor.

         43.     The Debtor purchased its assets at auction from Unique Ventures Group, LLC for

 $4.77 million in cash consideration plus various assumed liabilities in February 2018. In re Unique

 Ventures Group, LLC, at case No. 17-20526-TPA.

         44.     In total, the assets purchased from Unique Ventures Group, LLC substantially

 depreciated causing them to be sold for less than $1 million in total. See ECF Nos. 234, 235, 236,

 and 278.

         45.     During the 18 months that the Debtor owned the assets purchased from Unique

 Ventures Group, LLC, the Debtor incurred roughly an additional $20 million in debt. ECF No.

 122.

         46.     40.     The wasting of these assets over a period of 18 months and the voluminous

 debt incurred calls into question whether criminal malfeasance occurred during the management

 of the Debtor after the asset purchase from Unique Ventures Group, LLC.

         47.     As of this date, the Plan Administrator is involved in investigating potential claims

 against third parties and insiders, including Mr. Kane. That no investigation occurred earlier can

 only be explained because Counsel for the Debtor had a material conflict of interest which

 prevented it from investigating Mr. Kane or his associates.

         48.     By failing to investigate these claims, the Lampl Firm has breached its fiduciary

 duty to be actively concerned for the interest of the estate and its beneficiaries, i.e. creditors. In re

 Whitney Place Partners, 147 B.R. 619, 621 (Bankr. N.D. Ga. 1992) (holding that an attorney

 cannot “close their eyes” when the debtor is not acting in the best interest of the estate and its



                                                    11
Case 19-22715-CMB         Doc 499 Filed 08/31/20 Entered 08/31/20 17:49:16                   Desc Main
                                 Document    Page 12 of 14


 creditors). Instead, the firm has closed its eyes to the conflicts of interest and the harm caused by

 Mr. Kane’s management of the Debtor.

        49.     The Lampl Firm’s failure to investigate additional claims against insiders and third

 parties because of their conflict of interest is a violation of the firm’s fiduciary duty to the estate

 and ultimately its creditors, which has materially impeded these proceedings.

        50.     A conflict of interest automatically “taints” the advice given by an attorney because

 the attorney cannot provide meaningful advice for both interested parties. See In re Wild Horse

 Enterprise, Inc., 136 B.R. at 843-844. The court in In re Wild Horse Enterprise Inc. held that it

 was important to strictly adhere to the rule to disqualify attorneys with the slightest conflicts

 because the interest in preventing escalating conflicts was paramount. Id.

        51.     To protect the Debtor and its creditors, the Lampl Firm should have investigated

 Mr. Kane’s mismanagement of the Debtor during this period to preserve any assets. Instead, the

 Lampl Firm closed its eyes to the malfeasance of Mr. Kane during his management of the Debtor.

        52.     Ultimately, the firm’s conflicts of interest have materially impacted these

 proceedings. Its dual representation of Mr. Kane and the Debtor have prevented the firm from

 investigating any claims against insiders and third parties. Prior to plan confirmation, the only

 actions taken in this bankruptcy case were the fire sale of Debtor’s assets.

        53.     Given the extensive assistance provided by Compass Advisory Partners on the sale

 of the Debtor’s assets, any firm of minimum competency could have served as Counsel to the

 Debtor. There was no need for Debtor to retain the Lampl Firm, in light of that firm’s conflict of

 interest, except to delay and prevent any meaningful investigation of insiders.

        54.     This Honorable Court should deny the Lampl Firm’s Application because it

 violated its fiduciary duties to the Debtor and the creditors in this matter. The Lampl Firm’s



                                                   12
Case 19-22715-CMB        Doc 499 Filed 08/31/20 Entered 08/31/20 17:49:16                  Desc Main
                                Document    Page 13 of 14


 numerous violations of its fiduciary duties has materially impaired these proceedings through its

 failure to investigate and failure to ensure that the Debtor’s assets were not waisted. All these

 actions individually are sufficient for the Court to deny the Lampl Firm’s Application.

        55.     Not only should this Honorable Court deny the Application, the Court should

 disgorge the Lampl Firm of any previously approved attorney’s fees.

        56.     Section 11 U.S.C.S. § 329(b) provides that “if such compensation exceeds the

 reasonable value of any such services, the court may cancel any such agreement, or order the return

 of any such payment to the extent excessive.”

        57.     In instances were an attorney has a conflict of interest, courts have permitted the

 disgorgement of attorney’s fees. Paul J. Winterhalter, P.C. v. Office of the U.S. Tr. (In re Harris

 Agency, LLC), 462 B.R. 514, 527 (E.D. Pa. 2011), see also In re Grasso, 586 B.R. at 164, In re

 Burton, 442 B.R. 421 (2009).

        58.     Courts are given the authority to disgorge compensation previously approved

 because “’every dollar expended on professional fees results in a dollar less that is available for

 distribution to creditors.’” In re Poseidon Pools of Am., 180 B.R. 718, 729 (Bankr. E.D.N.Y.

 1995), citing In re Gillett Holdings, 137 Bankr. 462, 466 (Bankr. D. Colo. 1992).

         59.     There is no need for any evidentiary hearing, as the facts upon which the Court’s

  judgment depends are all matters of public record and susceptible to judicial notice. The actual

  motivations or subjective beliefs of Counsel for the Debtor or of Mr. Kane are irrelevant to the




                                                 13
Case 19-22715-CMB         Doc 499 Filed 08/31/20 Entered 08/31/20 17:49:16                 Desc Main
                                 Document    Page 14 of 14


 Court’s determination of conflict of interest. Accordingly, as the record is sufficient on its face,

                there is no need for additional proceedings to adjudicate this matter.

                                          CONCLUSION

        WHEREFORE, Respondent, L-Four, L.P., respectfully requests that this Honorable Court

 deny the Application of Robert O Lampl Law Office for Final Compensation and Reimbursement

 of Expenses as Counsel for the Debtor for the Period of July 2, 2019 through March 17, 2020,

 disgorge any attorney’s fees previously granted to Robert O Lampl Law Office, find that the Lampl

 Firm has a conflict of interest, and enter such other relief as the Court deems proper.




                                       Respectfully Submitted,

                                                       THE LYNCH LAW GROUP, LLC

                                                       /s/ Michael P. Oliverio
                                                       Michael P. Oliverio, Esq.
                                                       Pa. I.D. No. 209399
                                                       Michael C. Mazack, Esq.
                                                       Pa.I.D. No. 205742
                                                       501 Smith Dr., Suite 3
                                                       Cranberry Township, PA 16066
                                                       moliverio@lynchlaw-group.com
                                                       (724) 776-8000 Counsel for Respondent
                                                       L-Four, L.P.




                                                  14
